                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

FRANCIS AMODU SMITH                               §
                                                  §   Civil Action No. 4:18-CV-906
v.                                                §   (Judge Mazzant/Judge Nowak)
                                                  §
CHARLES DAWSON OSBORNE, ET AL.                    §

                 MEMORANDUM ADOPTING REPORT AND
          RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

       Came on for consideration the report of the United States Magistrate Judge in this action,

this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

On August 18, 2019, the report of the Magistrate Judge (Dkt. #22) was entered containing proposed

findings of fact and recommendations that Defendants the United States of America, the United

States Postal Service, the United States Department of Homeland Security, the United States

Department of Justice, the Attorney General, and United States Attorney Joseph D. Brown’s

(collectively, the “Federal Defendants”) Motion to Dismiss for Lack of Subject Matter Jurisdiction

Under Rule 12(b)(1) and for Failure to State a Claim under Rule 12(b)(6) (Dkt. #10) and Defendant

Stephanie Berry’s Motions Pursuant to Rule 12 (Dkt. #19) each be granted, that Plaintiff’s

“Emergency Application for Relief by Temporary Restraining Order, Preliminary Injunction,

Declaratory Relief, Damages, and Original Verified Complaint” (Dkt. #4) be denied, and that

Plaintiff’s claims be dismissed with prejudice.

       Having received the report of the Magistrate Judge, and no objections thereto having been

timely filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

       It is, therefore, ORDERED that the Federal Defendants’ Motion to Dismiss for Lack of

Subject Matter Jurisdiction Under Rule 12(b)(1) and for Failure to State a Claim under Rule
    12(b)(6) (Dkt. #10) and Defendant Berry’s Motions Pursuant to Rule 12 (Dkt. #19) are each

    GRANTED and Plaintiff’s claims are hereby DISMISSED WITH PREJUDICE.

           It is further ORDERED that Plaintiff’s “Emergency Application for Relief by Temporary

    Restraining Order, Preliminary Injunction, Declaratory Relief, Damages, and Original Verified

.   Complaint” (Dkt. #4) is DENIED.

           All relief not previously granted is DENIED.

           The Clerk is directed to CLOSE this civil action.

           IT IS SO ORDERED.
          SIGNED this 12th day of September, 2019.




                                       ___________________________________
                                       AMOS L. MAZZANT
                                       UNITED STATES DISTRICT JUDGE




                                                   2
